NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                            NOV 21 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

PONCIANO ALBA-GUTIERREZ,                         No. 10-71230

              Petitioner,                        Agency No. A092-177-378

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 18, 2014**
                               San Francisco, California

Before: FERNANDEZ and IKUTA, Circuit Judges, and DANIEL, Senior District
Judge.***

       Ponciano Alba-Gutierrez (Alba) petitions for review of the Board of

Immigration Appeals’ (BIA) order, which dismissed his appeal of an immigration

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Wiley Y. Daniel, Senior District Judge for the U.S.
District Court for Colorado, sitting by designation.
judge’s denial of his application for cancellation of removal under 8 U.S.C.

§ 1229b(a).

      Alba’s claim that the BIA violated the Equal Protection Clause in relying on

his disability as a basis for denying cancellation of removal is not colorable. Alba

failed to identify similarly situated individuals who were treated differently, and

the government had a rational reason for denying relief to Alba. Accordingly, we

lack jurisdiction to consider this claim. See Mendez-Castro v. Mukasey, 552 F.3d
975, 978 (9th Cir. 2009); see also Coronado v. Holder, 759 F.3d 977, 987–88 (9th

Cir. 2014).

      Alba did not cite the Rehabilitation Act of 1973 in his arguments to the BIA

or otherwise indicate that he was making a claim under 29 U.S.C. § 794. Because

he did not exhaust this claim, we lack jurisdiction to consider it. See Young v.

Holder, 697 F.3d 976, 982 (9th Cir. 2012).

      Finally, we lack jurisdiction to consider whether the BIA erred when it

weighed the evidence underlying its discretionary determination. See Mendez-

Castro, 552 F.3d at 979. Our review here is limited to legal and constitutional

errors, see 8 U.S.C. § 1252(a)(2)(D), and Alba does not identify any legal error

committed by the BIA in its review of the record.

      PETITION DENIED.


                                          2